Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 are pending.

Election/Restrictions
Applicant’s election without traverse of the species of a. The species of SPRM ulipristal acetate (as in claim 2); b. The species of polymeric matrix ethylene-vinyl acetate copolymers (as in claim 8); and c. The location of the polymeric matrix being connected to the frame (as in claim 14) in the reply filed on 3/1/21 is acknowledged.
Claim 9 is withdrawn as not being directed to the elected species.
Claims 1-8 and 10-17 are under consideration to the extent that the method comprises the species elected. 

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 5/21/19. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claim 1 is objected to because of the following informalities:  The end of line 6 has an extra space before the period. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 1-8 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the copper intrauterine device" in line 4.  There is insufficient antecedent basis for this limitation in the claim. In line 1-2 the phrase is “copper intrauterine system”.  The phrase is also recited in claims 3-7, 13 and 14. Dependent claims 2, 8, 10-12, 15 and 16 are rejected as depending from and not clarifying claim 1. 
Claim 3 recites the limitation "the contraceptive effect" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend to “a contraceptive effect". 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10, 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (WO 2012/121767; cited previously) and Shaw, Jr. (US 4,359,046; 1982; cited in IDS).
	Rubin teaches an intrauterine system comprising an SPRM for the treatment of uterine fibroids and bleeding (e.g. abstract; paragraph 0008 and 0009; page 5, lines 15-23; Example 4; Claim 1 and 4).  Rubin teaches a step of inserting the system into the uterine cavity of a female subject (e.g. age 7, lines 11-15; Example 4; claims 1 and 4). Rubin teaches that the SPRM may be ulipristal acetate or a metabolite thereof (e.g. page 6, lines 24-end; page 8, lines 13-17; Claim 11).  Rubin teaches that the daily dose is 50 mcg – 1 mg, which overlaps the claimed ranges of 5-100 µg and 5-50 µg (e.g. page 8, lines 20-21).  Rubin teaches that the composition is for reducing the size of uterine fibroids and/or reducing symptoms without the side effects of oral administration (e.g. page 5, lines 1-14).  Rubin also teaches that the contraceptive action of the IUD is optional (e.g. Example 4).   In Example 4, Rubin teaches the ulipristal acetate is incorporated into a drug-releasing IUD as in US 4,359,046 (Shaw, Jr.).  

Regarding Claims 1-6, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the ulipristal acetate of Rubin with the copper-containing IUD of Shaw, Jr.  One of ordinary skill in the art would have predicted success as the devices of Shaw, Jr. combine a copper contraceptive element with a drug-release portion, and are recited in Rubin as a preferred drug delivery device (e.g. Example 4).  In addition, one of ordinary skill in the art would have been motivated to obtain the benefits of both contraceptive activity, as provided by the copper, and the treatment of uterine fibroids and their symptoms, as provided by the ulipristal acetate.  Rubin teaches that the daily dose is 50 µg – 1 mg, which overlaps the claimed ranges of 5-100 µg and 5-50 µg, and results in formulations where the concentration is below what is required for contraception.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   In addition, Rubin teaches that contraceptive action of the devices are optional (e.g. page 12, lines 6-10).  
Regarding Claims 7 and 10, Shaw, Jr. teaches that the IUD comprises a polymer matrix of polyethylene and a therapeutically active substance mixed therein (e.g. column 4, lines 60-65). 
Regarding Claim 11, Shaw, Jr. teaches that the IUD comprises a polymeric coating to control the drug rate of release (e.g. column 5, lines 27-38).  
Regarding Claims 13 and 14, Shaw, Jr. teaches that the polymer matrix may form the frame of the system, or may comprise a polymeric coating on a different polymeric body (i.e. 
Regarding Claims 15 and 16, Shaw, Jr. teaches that the copper is in the form of a wire on the outside of the IUD body (e.g. column 12, lines 18-24; Claim 9). 
Regarding Claim 17, Shaw, Jr. illustrates that the frame is T-shaped, or Y-shaped, among others (e.g. Figures 1-5).  Shaw, Jr. teaches that the copper is in the form of a wire on the outside of the IUD body (e.g. column 12, lines 18-24; Claim 9) and that the polymer matrix may form the frame of the system, or may comprise a polymeric coating on a different polymeric body (i.e. connected to the frame) (e.g. column 4, lines 60-65; column 5, lines 59-end; column 11, line 55- column 12, line 2), which reads on the description claimed.


Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (WO 2012/121767; cited previously) and Shaw, Jr. (US 4,359,046; 1982; coted in IDS) as applied to claims 1-7, 10, 11 and 13-17 above, and in further view of Kortesuo et al. (US 2011/0056501; cited previously).  
Regarding Claims 1-7, 10, 11 and 13-17, the teachings of Rubin and Shaw, Jr. are described supra.  Shaw, Jr. illustrates that the frame is T-shaped (e.g. Figures 1-5) and that the IUD comprises a polymeric coating to control the drug rate of release (e.g. column 5, lines 27-38).   Rubin teaches that the daily dose is 50 mcg – 1 mg, which overlaps the claimed range of 5-50 µg (e.g. page 8, lines 20-21).  Neither teach that the polymeric matrix comprises the elected species of ethylene-vinyl acetate copolymer, or that the rate controlling polymeric membrane comprises polyorganosiloxane. These deficiencies are made up for by the teachings of Kortesuo et al.
Kortesuo et al. teach an intrauterine system comprising a reservoir and a flexible frame (e.g. abstract; paragraph 0001; Claim 1).   Kortesuo et al. teach that the device is capable of releasing a selective progesterone receptor modulator (SPRM) (e.g. paragraph 0114).  Kortesuo et al. teach that the reservoir may comprise polysiloxanes, PDMS,  copolymers of dimethylsiloxanes, methylvinylsiloxanes, ethylene vinyl acetate (EVA) copolymers, thermoplastic polyurethanes, polyamides, and poly acrylates (e.g. paragraph 0071). Kortesuo et al. teach that the device may comprise a sleeve around the frame (e.g. Figures 9 and 10; Paragraph 0036, 0060, 0062, 0065, 0106).  Kortesuo et al. teach that the device may further comprise copper (e.g. paragraph 0063).  Kortesuo et al. teach that previous devices were bulky or rigid leading to side-effects and a high discontinuation rate, and their devices are flexible with a smooth shape and overcome the drawbacks of the prior art  (e.g. paragraph 0011, 0026, 0037-0040).  
Regarding Claims 8 and 12, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the frame and matrix composition as in Kortesuo et al., in the device of Rubin and Shaw, Jr.  One of ordinary skill in the art would have predicted success as all of the devices are drawn to drug-releasing IUDs for releasing SPRM to the uterus.  One of ordinary skill in the art would have been motivated to include the flexible frame design of Kortesuo et al. having a sleeve comprising a matrix material of ethylene-vinyl acetate copolymers and a coating of polyorganosiloxanes, as Kortesuo et al. teach that previous devices were bulky or rigid leading to side-effects and a high discontinuation rate, and their devices are flexible with a smooth shape and overcome the drawbacks of the prior art.  
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619